DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       LENARD T. JOHNSON,
                            Appellant,

                                   v.

                        BOBBY L. JOHNSON,
                            Appellee.

                             No. 4D20-2564

                         [December 16, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE20001068.

  Lenard Johnson, Lauderhill, pro se.

  David J. Glantz of Broward Lawyers Care, Weston, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.